SimpsoN, </., concurring: I agree with the result reached by the majority, but I wish to emphasize that the holding of the case is confined to its facts. In this case, the decedent had the power as trustee, exercisable in conjunction with the other trustees, to surrender the policies and receive the cash surrender values, and such amounts could then be added to the corpus of the trust. If such was done, the income received by the decedent as the income beneficiary of the trust would be increased. Thus, he had a power which could be exercised so as to benefit himself. I agree that in these circumstances, such a power should be considered an incident of ownership, even though he had such power as a fiduciary. However, the case should not be read to hold that any power in the nature of an incident of ownership exercisable by an insured decedent in his fiduciary capacity causes the proceeds of the policy to be included in his gross estate. Withey, DawsoN, and TaNNENWald, J.J., agree with this concurring opinion.